Citation Nr: 1509214	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ankle disability. 

2.  Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2008, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  In November 2009 and December 2014, the Veteran testified at hearings before the undersigned.  A transcript of each hearing is of record.

The Board issued a decision denying the above noted disabilities in December 2011; however, pursuant to a settlement agreement the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the undersigned who conducted the November 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In a June 2014 order, the Board vacated the December 2011 decision. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates the Veteran had a left ankle disability that pre-existed his active military service.

2.  The evidence of record clearly and unmistakably demonstrates the Veteran's pre-existing left ankle disability was not aggravated by active duty military service.

3.  The evidence of record clearly and unmistakably demonstrates the Veteran had a left knee disability that pre-existed his active military service.

4.  The evidence of record clearly and unmistakably demonstrates the Veteran's pre-existing left knee disability was not aggravated by active duty military service.  


CONCLUSIONS OF LAW

1.  The Veteran's current left ankle disability was clearly and unmistakably not aggravated by his military service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2.  The Veteran's current left knee disability was clearly and unmistakably not aggravated by his military service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is again seeking entitlement to service connection for left ankle and knee disabilities, which he contends were incurred in and/or aggravated by his military service.  As noted in the Board's December 2011 decision, the resolution of these claims involves the application of identical law to similar facts.  As such, the issues will be addressed together. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in an August 2005 letter, prior to the January 2006 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded an appropriate VA examination, and the Board has also obtained a comprehensive independent Veteran's Health Administration (VHA) medical opinion.  Additionally, the Veteran was afforded a hearing before a Decision Review Officer, as well as two hearings before the Board.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

As previously noted in the Board's December 2011 decision, the evidence unquestionably indicates the Veteran has a currently diagnosed disability of the left ankle and knee.  Therefore, the central issue that must be determined is whether the current disabilities were either incurred in or aggravated by military service.  

In the course of the Board's December 2011 decision, the Board determined the evidence of record clearly and unmistakably established the presence of a left ankle and left knee disability prior to service.  This issue is now disputed by the Veteran.  

In December 2013, the Veteran submitted a private medical examination and opinion, which was performed at the Appalachian Orthopaedic Associates.  In sum, the physician that conducted the examination determined the Veteran's left knee problem "does directly relate to the military service injury."  In support of his opinion, the examiner indicated that although the Veteran sustained a pre-service tibia fracture, the Veteran sustained "no knee injury connected with the motorcycle wreck."  Therefore, the examiner determined the knee injury resulted from a subsequent injury in service.  However, during his August 1966 enlistment examination the Veteran indicated he had an operation on his left leg in November 1962.  The following notation was made on the examination report, "fracture left tibia and fibula - 1962 - soreness in knee on occasion."  

Clearly, the physician that performed the December 2013 examination either ignored or failed to consider this evidence, as it is not mentioned in his report.  The Board finds the physician's failure to consider this evidence casts doubt on the clinician's opinion as a whole.  Specifically, the examiner determined the Veteran's knee disability was incurred in service, because there was no evidence indicating the Veteran experienced any knee problems following his 1962 motorcycle accident.  In sum, the clinician concluded the 1962 injury was strictly confined to a tibia fracture alone.  However, by the Veteran's own reports, he was indeed experiencing knee soreness prior to entrance into active duty.  Based on the foregoing inaccuracies, the Board will afford the physician's conclusions slight probative value.  Since the physician began with the faulty premise-that a pre-existing knee problem was not present-the opinion proffered by the clinician misses the mark.  More particularly, the Board notes that a disability could not have been "directly related to" or otherwise incurred during military service, if the evidence clearly and unmistakably shows the impairment existed prior to service. 

Accordingly, after another thorough review of the evidence, the Board finds that the competent medical evidence of record clearly and unmistakably demonstrates that the Veteran's left ankle and left knee disabilities pre-existed his active duty service.  The competent contemporaneous medical evidence of record supports this conclusion; specifically, the documentation of the left tibia and fibula fracture followed by an open reduction as well as a notation of left knee soreness at the Veteran's enlistment examination.  Moreover, the April 2010 VA examiner explicitly indicated that the Veteran's current disabilities pre-existed his enlistment into military service.  See the VA examination report addendum dated May 2010.  Thus, the first prong necessary to rebutting the presumption of soundness is met. 

If, as here, the evidence indicates a disability clearly and unmistakably existed prior to service, the Board must then address the second prong necessary to rebut the presumption of soundness.  This requires the Board show by clear and unmistakable evidence the disability that existed prior to service was not aggravated beyond the normal progress by military service.

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For the reasons stated below, the Board finds that the evidence clearly and unmistakably shows the Veteran's pre-existing left ankle and knee disabilities were not aggravated by his military service.

With respect to this crucial question, the Board noted several conflicting medical opinions in its December 2011 decision.  The Board analyzed both the credibility and probative value of all the evidence, accounted for the evidence which it found to be persuasive or unpersuasive, and provided reasons for its rejection of any material evidence favorable to the Veteran in the December 2011 decision.  

In the course of the December 2011 decision, the Board found the evidence against the claim outweighed the evidence in favor.  For the sake of judicial economy and brevity, the Board will not again discuss and weigh all evidence previously addressed in its December 2011 decision.  Rather, the Board notes the most persuasive evidence at that time was determined to be a June 2011 VHA independent medical opinion.  

In pertinent part, the June 2011 VHA physician stated:

 "[i]t should be noted that an open tibia fracture is a serious injury and that there are often associated mild injuries to the knee and ankle.  Such injuries are often not documented.  Many of them undoubtedly heal, but it is clear that in some patients these mild joint injuries lead to pain, swelling, and stiffness.  These symptoms are common and the natural history is that they tend to become worse with advancing age.  I strongly believe that this has been the case for this Veteran."  

The VHA physician thus concluded: 

"[i]t is my opinion that there is clear and unmistakable evidence the Veteran's pre-existing left knee and left ankle disabilities were not aggravated . . . during his active military service beyond their natural progression by superimposed disease/injury, including but not limited to the rigors of military service and/or the in-service fall reported by the Veteran."

The Board previously noted this opinion appeared to have been based upon a thorough review of the record, including the lay statements and testimony submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board also appreciated the VHA examiner's assessment of both favorable and unfavorable evidence.  Accordingly, the Board afforded this opinion the greatest weight as to the issue of aggravation.  

As indicated above, since the Board's prior decision, the Veteran has submitted a statement from a private physician.  Unfortunately, the clinician failed to state whether the Veteran's disabilities, in his opinion, were aggravated beyond their normal progression by military service.  Since the physician erroneously premised his opinion on a finding that an injury did not exist prior to service, the physician did not address the issue of aggravation.  Therefore, the Board has determined the June 2011 VHA opinion continues to represent the most probative evidence in this case.  

In closing, the Board again notes that as a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his relatives are competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  

In sum, the Board again finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, clearly and unmistakably demonstrates the claimed disabilities were not aggravated beyond the normal progress during military service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

Based on the foregoing, the Board again concludes the evidence clearly and unmistakably shows the Veteran had pre-existing left knee and ankle injuries, which clearly and unmistakably were not aggravated during active duty.  Accordingly, entitlement to service connection for disabilities of the left ankle and left knee is not warranted.


ORDER

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for left knee disability is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


